DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 6, 8-12, it is unclear what is intended by the term “the layer. “ For examination purposes, the examiner interprets that the claim is referring the coherent layer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1,3.4, 6-7 and 12-15 are rejected under 35 U.S.C. 102b as being anticipated by Halfmann (DE 102015219685).
Regarding claim 1, Halfmann discloses a rotor (12, figure 1) of an electric machine (10, figure 2, abstract), comprising: a main body (rotor set, 16, figure 1,abstract), and at least one metallic end disk (end plate, 20, figure 4, abstract), which is arranged at an end side on the main body, wherein the main body and the at least one end disk are provided with a coherent layer (insulating barrier 42, figure 4, paragraph 25), and the coherent layer is injection molded.
Regarding claims 3-4 and 6, Halfmann discloses the rotor (rotor set, 16, figure 1, abstract) wherein the layer is plastic (epoxy resin, 44, figure 4, paragraph 25). Epoxy resin a thermoplastic.
Regarding claim 7, Halfmann discloses the rotor (rotor set, 16, figure 1, abstract) wherein the at least one end disk (end plate, 20, figure 3-4) is arranged directly on the main body (rotor set, 16, figure 4).
Regarding claim 12, Halfmann discloses the rotor (12, figure 1)) is of multi-part form (rotor 12, figure 1), and the layer forms a locating and/or retaining device (42, figure 4) in a connecting region of two rotor parts (rotor set 16 and armature 14, plate 18, end plates 20, sleeve pipe, rotor windings 30, insulating barrier 42, figure 4, figures 1-4). 

Regarding claim 14, Halfmann discloses an electric machine (10, figure 2, abstract), comprising a rotor (12, figure 1).
Regarding claim 15, Halfmann discloses an electric machine (10, figure 2, abstract) comprising a rotor (12, figure 1) which extends along an axis of rotation; arranging a metallic end disk (end plate, 20, figure 4, abstract) at a face side at least one end of the rotor; overmolding (insulating barrier 42, figure 4, paragraph 25) the rotor and the at least one end disk with a material to produce a layer (insulating barrier 42, figure 4, paragraph 25) connecting the rotor and the at least one end disk (end plate, 20, figure 4, abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2,5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Halfmann in view of Hao (CN 105846566 A).
Regarding claim 2, Halfmann discloses the claimed invention except for “at least one end disk is composed of aluminum.” It would have been obvious to one having ordinary skill in the art at the time the invention was made to use aluminum as a material for the rotor since it was known in the art that aluminum is used to reduce the weight of the rotor that provides good heat transfer characteristics.
In regards to claim 5, Halfmann discloses the rotor according to claim 3.
However, Halfmann does not teach the plastic layer is thermoset.
Hao discloses the rotor with a layer (silicone sheet 1, figure 1 abstract) wherein the plastic layer is thermoset (injection molding nylon, paragraphs 10-11).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the applicant claimed invention to modify Halfmann in view of Hao to design the coherent layer to be thermoset for increased structural reinforcement of the end disks.
	In regards to claim 11, Halfmann discloses the rotor according to claim 1. 
	However, Halfmann does not teach the rotor wherein at least one electrical component is cast into the layer.
	Hao discloses the rotor wherein at least one electrical component (enameled wire winding, paragraph 11) cast into the layer (silicon sheet and injection molding nylon, paragraph 11).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Halfmann in view of Kaiser (US 9106119 B2).
Regarding claims 8 and 10, Halfmann discloses the rotor according to claim 1.
However, Halfmann does not teach the layer wherein the layer forms grooves, guide elements or at least one section for a slot-closing wedge.
Kaiser discloses a rotor (10 figures 1-3) wherein the layer (Bobbin 22, figures 2-3 ) forms grooves and at least one guide element for arranging conductor elements (windings 20, figures 1-2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the applicant claimed invention to modify Halfmann in view of Kaiser to design the rotor wherein the layer comprises grooves and/or guide elements to provide a more effective way to wind the conductive elements in a tighter formation.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Halfmann in view of Seok (CN 105680597 A).
In regards to claim 9, Halfmann discloses the rotor according to claim 1.
However, Halfmann does not teach the rotor where the layer forms at least one arranging section for a slot-closing wedge.
Seok discloses the rotor wherein the layer (reel 150, figures 2, 5) forms at least one arranging section for a slot-closing wedge (chock fixed part 191, figure 6, paragraphs 66-67).

effective filing date of the applicant claimed invention to modify Halfmann in view of Seok to design the roto wherein the layer forms at least one arraigning section for a slot-closing wedge to increase structural rigidness among the rotor teeth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K CHO whose telephone number is (571)272-3341. The examiner can normally be reached Monday-Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/HENRY K CHO/Examiner, Art Unit 2837   



/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837